Citation Nr: 0314493	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  03-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a thyroid lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active duty for training from February to 
June 1980, and active duty from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1999, 
which denied a compensable rating for residuals of a thyroid 
lobectomy.  In January 2003, service connection for dry eye 
syndrome was granted, as secondary to her thyroid condition, 
and a 10 percent rating was assigned for that disability.


FINDINGS OF FACT

The veteran does not have any symptoms attributed to her 
residuals of a thyroid lobectomy.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
thyroid lobectomy.
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Code 7900 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training from February 
to June 1980, and active duty from August 1980 to August 
1983.  

Service medical records show that in June 1982, the veteran 
was evaluated for complaints including weight loss and 
lethargy.  On examination, a slightly tender, firm right 
thyroid nodule was noted.  Thyroid function tests were all 
normal, and cytology was negative for malignancy, although 
ultrasounds disclosed a well-demarcated cystic right thyroid 
lesion.  In July 1982, she underwent a right thyroid 
lobectomy.  On the separation examination, it was noted that 
she was status post thyroidectomy, without medications.  

Private medical records from D. Roberts M.D., show the 
veteran's treatment from 1984 to 1992.  In December 1984, she 
complained of a 2 month history of episodes of "fluttering" 
of the heart.  The assessment was paroxysmal atrial 
tachycardia; rule out thyroid hormone imbalance.  On a follow 
up treatment record dated in June 1985, it was noted that her 
T4 in December had been 12.1, with a reference range of 5.2 
to 11.4.  In June and July 1988, she complained again of 
"fluttering" heart.  An electrocardiogram was normal.  The 
diagnosis was probable prolapsing mitral valve.  

Records from east Tennessee Heart Consults show her cardiac 
work-up from July to September 1988, including a cardiac 
catheterization.  Her work-up was normal.  

Numerous other private medical records show the veteran's 
treatment for multiple medical conditions.  Records dated 
from 1990 to 1999 include a report of thyroid function tests 
conducted in May 1991, which disclosed T4 of 11.3, with a 
reference range of 4 to 12, and TSH of 1.5, with a reference 
range of 0.2 to 5.4.  

In June 1995, thyroid function tests disclosed T4 of 11.5, 
with a reference range of 4.5 to 10.9, and TSH of 2.64, with 
a euthyroid range of 0.5 to 5.0.  Cardiac examinations in 
March 1995 and September 1995 were normal.  

In connection with work-up of epigastric pain in 1997, 
thyroid function tests were conducted in July 1997, which 
disclosed total T4 of 10.7 (reference range 5.0 to 11.5; T3 
uptake of 29.4 (reference range 24 to 37); and T7 of 3.1 
(reference range 1.6 to 3.6).  Echocardiogram disclosed left 
ventricular hypertrophy.  

In March 1999, M. Sharma, M.D., wrote that the veteran had 
mild coronary atherosclerosis diagnosed in 1995.  It was also 
noted that she had a history of thyroid disease and was 
status post thyroidectomy, with mildly elevated total T4 in 
1995.  

On a VA examination in April 1999, the veteran said she had 
undergone a thyroid lobectomy on the right side in 1982, due 
to a recurrent nodule.  She said she suffered from fatigue, 
estimating she functioned at about 75 percent of her 
potential.  She had taken no medication for her thyroid since 
her surgery.  She said she got cold fairly easily.  On 
examination, her thyroid was not palpable.  She did not have 
a tremor or the appearance of myxedema.  The pertinent 
diagnosis was status post thyroid lobectomy on the right, 
1982.  Thyroid function tests disclosed free T4 of 1.1, with 
a  reference range of 0.7 to 1.9, and TSH of 1.6, with a 
reference range of 0.49 to 4.67.  

Private medical records dated in January and February 2000 
show her work-up for symptoms including dizziness and 
blacking out.  Work-up disclosed a small pituitary tumor and 
three aneurysms of the brain, one of which was treated 
surgically.  On evaluation in January 2000, review of system 
noted no evidence of fatigue or weight loss.  She had chest 
pains, but no heart symptoms and no irregular heart beat.  A 
history of thyroid disease, for which she had undergone a 
previous thyroidectomy, was noted.  During a February 2000 
hospitalization for surgery on an aneurysm, thyroid function 
tests were taken which revealed TSH of 0.52, with a reference 
range of 0.30 to 5.00, and free T4 of 1.1, with a reference 
range of 0.6 to 1.8.  A carotid cerebral angiogram conducted 
in August 2000 three aneurysms in the brain, and evidence of 
tortuosity of the left retinal artery.  

A VA eye examination in December 2000 disclosed presbyopia, 
dry eye syndrome, field of vision loss, and symptoms of pain, 
distortion, and transient vision loss.  The examiner 
commented that the dry eye syndrome was probably related to 
her thyroid surgery, but that the other symptoms were due to 
age and a brain aneurysm.  

In January 2001, a VA examination was conducted to evaluate 
the veteran's thyroid condition.  On examination, her heart 
rate was 84 beats per minute.  The thyroid was not palpable.  
Thyroid function tests were normal.  It was noted that she 
also had a mass adjacent to the pituitary gland, and that she 
had three brain aneurysms, one of which had been surgically 
clipped.  An endocrinology consult was scheduled for 
evaluation of the pituitary mass, and it potential effects on 
the thyroid.  She cancelled this appointment.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim, and of her and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that her health problems stem from her 
in-service thyroid surgery.  She asserts that her doctor 
believes that her heart condition is due to her thyroid 
condition.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A 10 percent evaluation is warranted for hyperthyroidism 
manifested by tachycardia, which may be intermittent, and 
tremor, or; when continuous medication is required for 
control.  With symptoms of tachycardia, tremor, and increased 
pulse pressure or blood pressure, a 30 percent evaluation may 
be assigned for hyperthyroidism.  A 60 percent evaluation 
would be warranted for hyperthyroidism manifested by 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  Finally, a 100 
percent evaluation may be assigned with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms. 38 C.F.R. § 4.119, DC 7900.  

Separate or alternative ratings are provided for heart 
disease or ophthalmopathy as symptoms of hyperthyroidism.  38 
C.F.R. § 4.119, DC 7900, Notes.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran does not take any medication for her thyroid 
condition, and all thyroid function tests in recent years 
have been normal.  The only abnormal tests were slightly 
elevated T4 shown in 1984 and 1995.  Although she contends 
that all of her health problems are due to this condition, 
the numerous medical records do not support this assertion.  
The veteran herself is not competent to state that her 
thyroid condition caused any of her other problems; medical 
expertise is required for such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Although she states her 
doctor said her heart condition was caused by her thyroid 
condition, the medical records do not show such a connection.  
In 1984, she complained of tachycardia, and thyroid function 
tests were conducted; T4 was slightly elevated at that time.  
However, no explicit connection was made, nor was any further 
reference to the veteran's thyroid as a cause of her heart 
symptoms noted.  

While the rating criteria for hyperthyroidism provide for the 
evaluation of numerous symptoms, including heart and eye 
symptoms, the symptoms must result from the thyroid 
condition, to be rated as part of the service-connected 
disability.  In view of the long history of normal thyroid 
function tests, with, historically, only two mildly elevated 
findings ever having been shown, and the absence of any 
medical evidence linking symptoms to her thyroid condition, 
the weight of the evidence is against associating any of her 
symptoms to her thyroid condition.

The preponderance of the evidence is against the claim for a 
compensable rating for  residuals of a thyroid lobectomy; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable rating for residuals of a thyroid lobectomy is 
denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

